DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. In pages 7-9 of the remarks, applicant argued that the cited portions of Hillan do not expressly or inherently disclose these features of "determine, based at least in part on pulse signals received from an other device, a time when the other device is expected to transmit a subsequent pulse signal," and "transmit a signal to the other device based on the determined time when the other device is expected to transmit the subsequent pulse signal." because Hillan are directed to the operations of the polling device, and do not describe transmitting a signal "based on the determined time when the other device is expected to transmit the subsequent pulse signal,". The examiner respectfully disagrees. Hillan discloses “In polling for other NFC devices, the NFC-enabled device may cause one or more RF signals to be transmitted (e.g., via a radio, such as RF-analog transceiver 107), and the one or more RF signals may be configured to cause one or more other NFC devices receiving such signals to transmit one or more RF signals in response. In this manner, for instance, the NFC-enabled device may transmit a polling command appropriate for each particular radio technology to be polled for (e.g., NFC-A, NFC-B, NFC-F, etc.) and wait for a corresponding response.” (Hillan paragraph 0038). Hillan also discloses “in step 607, the NFC-enabled device may, during the time period assigned in step 605, listen for one or more signals transmitted from other NFC devices, such as one or more RF signals transmitted from other NFC devices in response to the polling signals transmitted in step 606, for instance. Additionally or alternatively, the NFC enabled device may, for instance, listen for one or more polling signals transmitted from other NFC devices during the assigned second portion of the mode switching interval. Listening may, for instance, include becoming sensitive to the polling command of a particular radio technology (e.g., NFC-A, NFC-B, NFC-F, etc.) and transmitting an appropriate poll response if a polling command is detected.” (Hillan Fig. 6 Item 606 paragraph 0039). Hillan further discloses “In one or more arrangements, NFC transceiver 102 may include various components that may enable NFC transceiver 102 to send and/or receive radiofrequency (RF) signals, such as RF signals used to poll for, listen for, establish connections with, and/or otherwise exchange data with other NFC-enabled devices” (Hillan Fig. 6 Item 612 paragraph 0020 note: when NFC devices exchange data, data is transmitted). As mentioned in the office action, Hillan discloses “determine, based at least in part on pulse signals received from an other device, a time”. (Hillan Fig. 4, 5 paragraph 0040-0047 note: this reads on determining start/end time by listening to other nfc devices). Therefore, contrary to applicant’s argument, Hillan discloses "determine, based at least in part on pulse signals received from an other device, a time when the other device is expected to transmit a subsequent pulse signal," and "transmit a signal to the other device based on the determined time when the other device is expected to transmit the subsequent pulse signal." as recited in claims 21-41.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 41 recites “the signal is transmitted over at least a portion of the subsequent pulse signal”. The specification fails to support this limitation. It was unclear over which portion of the subsequent pulse signal the signal is transmitted.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 29 and 36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hillan (US 20130143487).
In regards to claims 21, 29 and 36, Hillan discloses a device, a method and a non-transitory computer-readable medium, comprising: a memory; and at least one processor configured to: 
determine, based at least in part on pulse signals received from an other device, a time (Hillan Fig. 4, 5 paragraph 0040-0047 note: this reads on determining start/end time by listening to other nfc devices) when the other device is expected (Hillan Fig. 6 paragraph 0042 note: next iteration, therefore subsequent pulse is expected) to transmit a subsequent pulse signal; and 
transmit a signal to the other device based on the determined time (Hillan Fig. 4, 5 paragraph 0020, 0038-0040, 0041 note: poll time is related to listen time, therefor it is based on the determined time) when the other device is expected to transmit the subsequent pulse signal (Hillan paragraph 0020, 0038, 0039, 0041 Fig. 6 Item 606 and Item 612).
Allowable Subject Matter
Claims 22-28, 30-35 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641